Citation Nr: 0939093	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Togus, Maine



THE ISSUE

Entitlement to service connection for posttraumatic stress 
syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1968 and from October 1975 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in April 2009.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished. 

2.  The Veteran is shown to have identified stressor events 
that are consistent with the circumstances of his service and 
are credible.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due to stressors or other stressful circumstances of 
the Veteran's service including that in the Republic of 
Vietnam.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that were incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a full discussion of the applicable notice and 
duty to assist provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran served in the Republic 
of Viet Nam as an artillery ballistic metro specialist to 
HHB, 1st Infantry Division Artillery.  

In a February 2007 claim, the Veteran asserted having PTSD as 
a result of his active service in Phuoc Vihn and Quan Loi, 
Viet Nam.  In a February 2007 statement, he reported having 
experienced a protracted series of mortar and rocket attacks.  

Copies of an Operational Report on Activities and Lessons 
Learned obtained by the RO for Headquarters, 1st Infantry 
Artillery document numerous enemy rocket and mortar attacks 
upon various base camps at Quan Loi and Phouc Vinh during the 
Veteran's period of service.  

In light of the evidence of record, the Board concedes that 
the Veteran's claimed stressors occurred and are consistent 
with the circumstances of his service.  

As the Veteran experienced mortar and rocket attacks in the 
Republic of Vietnam, the remaining question is whether the 
Veteran is competently diagnosed with PTSD as a result of 
such confirmed stressors.  

The medical evidence regarding the diagnosis is conflicting, 
and the RO denied service connection based on a finding that 
such diagnosis was not established.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The medical evidence against the claim consists of a January 
2008 examination report by a VA psychologist who reviewed the 
claims file and VA treatment record and also conducted an 
interview and administered appropriate diagnostics.  The 
psychologist stated that the Veteran did not currently meet 
criterion D (persistent symptoms of increased arousal not 
present before the trauma) in that he reported a lack of 
memory for his military experiences as opposed to 
persistently re-experiencing them.  

The diagnosis was that of depression not otherwise specified 
(NOS).  A subsequent VA examination in November 2008 the 
examiner diagnosed the Veteran with depressive disorder and 
noted that the Veteran did not report re-experiencing 
symptoms of criterion B of PTSD and that in fact the Veteran 
reported not having the memories and wanting to regain those 
memories.  

In the Veteran's favor is a September 2008 VA treatment 
record that diagnosed the Veteran with PTSD.  After many 
months of treatment, it was found that the Veteran met the 
full criteria for PTSD.  The treating doctor noted being able 
to more clearly diagnose the Veteran in that the Veteran had 
become more forthcoming with her concerning his thoughts and 
feelings.

The Board notes at this point that if a veteran has received 
a diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

In an April 2009 hearing before the undersigned Veteran's Law 
Judge, the Veteran's representative pointed out that it took 
a considerable amount of time for the Veteran to share what 
he was experiencing, and that it would be unreasonable to 
assume that the Veteran would be able to share the similar 
amount of "terror" with the two VA examiners.  

In weighing these opinions on the diagnosis of PTSD, the 
Board gives greater weight to the treating physician's 
diagnosis of PTSD dated in September 2008.  The record 
demonstrates that this individual is qualified to make a 
diagnosis, has a history of treating the Veteran, and, 
consistent with the Veteran's testimony, that the Veteran has 
difficulty opening up to others.  The treating doctor  also 
noted that the criterion for PTSD had been met over a period 
of time.  

To the degree that the diagnoses disagree, the VA 
psychologist provided a clinical rationale showing that the 
Veteran had current PTSD in accordance with DSM-IV.  VA can 
only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.  

The Board finds that the "preponderance of the evidence" is 
not against a diagnosis of PTSD and that the diagnosis is 
competent and probative.  The Board accordingly finds that 
the medical opinions regarding diagnosis are at least in 
equipoise.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilber v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board, accordingly, finds that service connection 
for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


